Citation Nr: 1631844	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status-post left ankle trauma.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to November 2009.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

An October 2014 Board decision denied service connection for a right shoulder disability; service connection for a left shoulder disability; and an initial evaluation in excess of 10 percent for status-post left ankle trauma.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 memorandum decision, the Court affirmed the Board's decision with respect to the Veteran's shoulders.  Accordingly, these issues are not before the Board.  The Court also vacated the Board's decision with respect to the left ankle and remanded the matter for further proceedings consistent with the Court's decision.  

In October 2014, the Board also remanded the issues of increased initial evaluations for lumbar spine, cervical spine and left and right knee disabilities to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication.  A review of the record indicates that this development and readjudication has not yet been completed.  The issues have not yet been re-certified to the Board following the previously requested development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In vacating the Board's decision that denied an initial evaluation in excess of 10 percent for status-post left ankle trauma, the Court found that the Board erred in concluding that in March 2013 a VA examiner fully described the functional effects caused by this disability.  The Court remanded the issue with instructions to obtain a new VA medical examination and report that includes discussion of the duration of the Veteran's flare-ups and whether an examination could be provided during a flare-up to more completely assess limitation of motion and other functional effects.

The Board observes that in a recent panel decision the Court held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), slip op. at pp.12-14.  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  

With respect to the issues of increased initial evaluations for lumbar spine, cervical spine and left and right knee disabilities, the AOJ should continue the development requested by the Board's October 2014 decision/remand that has not yet been completed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left ankle disability.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left ankle disability.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible.

The examiner is specifically requested to: (a) include a discussion of the duration of the Veteran's left ankle flare-ups and whether an examination could be provided during a flare-up to more completely assess limitation of motion and other functional effects; and (b) test the left ankle joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

